Citation Nr: 0736400	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a dental disorder and for 
hepatitis C.

The issues of service connection for a dental disorder and 
hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran reports that during service he developed a mouth 
and dental disorder, described as pyorrhea.  He is seeking 
service connection for ongoing dental problems.  The Board 
will remand the case for the development of additional 
evidence relevant to that claim.

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.  The types of dental disorders that 
may be compensable include irreplaceable missing teeth, and 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

The veteran's service medical and dental records include 
records of dental treatment that the veteran received in 
December 1969.  One tooth was extracted at that time.  In a 
September 2007 hearing before the undersigned Acting Veterans 
Law Judge, the veteran reported that he had some teeth 
extracted during service, and more teeth extracted by a 
private dentist soon after separation from service.  The 
claims file does not contain any records of dental treatment 
of the veteran after service.  There is no evidence as to 
whether the veteran has irreplaceable missing teeth.  On 
remand, the RO should ask the veteran to identify the dentist 
who treated him soon after separation from service.  The RO 
should attempt to obtain records of that treatment.  The 
veteran should receive a VA dental examination to determine 
the nature of any current dental disorders, including whether 
he was any irreplaceable missing teeth.

The veteran currently has hepatitis C.  He contends that 
service connection for that disease is warranted for any of 
several reasons.  He asserts that he may have contracted the 
disease as a result of exposure to blood during service, 
which occurred in Vietnam when he handled the wounded and 
dead.  He also contends that his hepatitis C may have 
developed as a result of heavy alcohol consumption.  He 
indicates that he has a history of heavy alcohol consumption 
as self treatment for service-connected PTSD.

The claims file contains records of VA outpatient medical 
treatment of the veteran in 2003 and 2004.  Those records 
indicate that he received VA treatment from as early as 1999, 
and that hepatitis C was diagnosed in 2000.  On remand, the 
RO should obtain records of all VA treatment of the veteran 
from 1999 forward.  The RO should also schedule the veteran 
for a VA medical examination, to include a review of the 
claims file, and an opinion as to the likely etiology of the 
veteran's hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the name, and as much of an 
address as possible, for each dentist who 
treated him within two or three years 
after his separation from service in 1971.  
The RO should request records of treatment 
of the veteran from each dentist whom the 
veteran identifies.

2.  The RO should obtain records of all VA 
outpatient and inpatient treatment of the 
veteran from January 1999 forward.

3.  The RO should schedule the veteran for 
a VA dental examination to determine the 
nature of any current dental disorders.  
The dentist should describe or diagnose 
each current dental disorder.  The 
findings should include an indication as 
to whether the veteran has any 
irreplaceable missing teeth.

4.  The RO should schedule the veteran for 
a VA medical examination to address the 
likely etiology of the veteran's hepatitis 
C.  The veteran's claims file must be 
provided to the examiner for review.  The 
examiner should discuss the possible and 
likely cause or causes of the veteran's 
hepatitis C, and should include opinions 
as to the likelihood that the veteran's 
exposure to blood during service or his 
alcohol consumption history led to the 
development of his hepatitis C.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



